PER CURIAM.
The order denying appellant’s Florida Rule of Criminal Procedure 3.800(a) motion is reversed and remanded with instructions to enter an order dismissing the motion. Campbell-Eley v. State, 763 So.2d 539 (Fla. 4th DCA 2000).
On the same day he filed this motion, Appellant filed a notice of appeal from the revocation of his probation and sentence. The trial court lacked jurisdiction to con*1117sider a rule 3.800(a) motion while an appeal of the sentence was pending. Id. See also Major v. State, 882 So.2d 1058 (Fla. 4th DCA 2004); Martin v. State, 800 So.2d 363 (Fla. 4th DCA 2001).
WARNER, TAYLOR and DAMOORGIAN, JJ., concur.